DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2018-143491, filed on July 31, 2018, has been received and made of record.

Information Disclosure Statement
The information disclosure statements (lDS) submitted on January 18, 2021, April 16, 2021, and October 22, 2021 are in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (WO 2018198486 A1). The Examiner also notes that for purposes of examination, the Examiner will refer to the machine translation.
In regard to claim 1
In regard to claim 2, note Nakagawa discloses that the transfer destination is an electric charge-voltage converter (paragraphs 0028-0030, and figure 2-3: 100 & 300; the charge is transferred to the floating diffusion 300).
In regard to claim 14, note Nakagawa discloses that a diameter of the first trench gate and a diameter of the first trench gate each have a portion that is narrowed toward the back surface from the front surface (paragraph 0007, and figure 13: 125, 126; the gates 125 and 126 are tapered).
In regard to claim 15, note Nakagawa discloses an electronic apparatus comprising an imaging device (paragraph 0019, and figure 1), the imaging device including a semiconductor layer having a front surface and a back surface, the back surface being on an opposite side of the front surface (paragraphs 0025-0027, and figure 2: 12; the substrate 12 includes a front surface and a back surface, wherein the back surface, i.e., the light receiving surface includes the transfer gate 100), a photoelectric converter that is embedded in the semiconductor layer and generates electric charges corresponding to a received light amount (paragraph 0026, and figures 2-3: 200), and a transfer section that includes a first trench gate and a second trench gate and transfers the electric charges from the photoelectric converter to a single transfer destination via the first trench gate and the second trench gate, the first trench gate and the second trench gate each extending from the front surface to the back surface of the semiconductor layer into the photoelectric converter (paragraphs 0028, 0031, 0050, figures 2-4: 100, and figure 13: 125 & 126; the transfer gate includes a first and second trench gates 126 and 125, respectively), wherein the first trench gate has a first length from the front surface to the photoelectric converter (paragraphs 0028, 0031, .

Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200135781: note this is the US Application that corresponding to the international application WO2018198486A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697